Title: To Thomas Jefferson from A. St. C. Heiskell, 9 September 1825
From: Heiskell, A. St. C.
To: Jefferson, Thomas


Dear Sir,
University of Va
Sept 9th 1825
Your note was handed me on Yesterday by your Servant & he went away without an answer, I will attend to the Commission for you with much pleasure you will please send the Box containing the Machine to my store, & when I go I will take charge of it, I do not know the charges of Stage carriage &c, but whatever that may be, you can settle when I returnYours RespectfullyA. St C. Heiskell